Citation Nr: 1448719	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  95-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 60 percent for degenerative disc disease, L5-S1, from May 17, 2000.  


REPRESENTATION

Veteran represented by:  Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1982 to April 1993.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 1994 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease, L5-S1, rated 0 percent, effective from April 1993.  The Veteran appealed for a higher rating.  The Veteran's record has since been transferred to the jurisdiction of the Detroit, Michigan RO.  

The Veteran's claim has involved a lengthy appellate process, and has been before the Board on numerous occasions.  In January 1997 and in January 1998 the Board remanded the claim to the RO for additional development.  In September 1998 the Board promulgated a decision that denied a compensable rating, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  An August 1999 Order by the Court vacated the Board's 1998 decision and remanded the matter to the Board for readjudication consistent with instructions of an August 1999 Joint Motion for Remand by the parties (i.e., the Veteran and the legal representative of the VA, the Office of the General Counsel).  

Following additional development requested in a May 2000 Board remand, the RO in a November 2001 rating decision granted higher ratings for the degenerative disc disease, L5-S1, assigning a 10 percent rating effective in April 1993, and a 20 percent rating effective in November 2000.  Further development requested in a July 2003 Board remand resulted in an April 2007 RO rating decision, which granted a 60 percent rating for the degenerative disc disease, effective May 17, 2000.  Thereafter, a November 2007 Board decision denied a rating in excess of 10 percent prior to May 17, 2000, and remanded the case to the RO for additional development of the remaining issue on the rating for the degenerative disc disease from May 17, 2000.  

In July 2011 the Board again remanded the case to the RO for still further development.  A December 2013 rating decision granted service connection for left lower extremity radiculopathy, separately rated 10 percent, effective November 16, 2000.  (And continued the 60 percent rating for degenerative disc disease.)  The Veteran has not expressed disagreement with the separate rating assigned for left lower extremity radiculopathy; thus, the sole matter for consideration is that of a higher rating for degenerative disc disease, L5-S1, from May 17, 2000.  


FINDING OF FACT

From May 17, 2000, the Veteran's degenerative disc disease, L5-S1, has been manifested by chronic low back pain, moderate to severe limitation of motion (45 degrees of forward flexion with pain at 30 degrees and 15 degrees of extension with pain at 5 degree), degenerative disc disease confirmed by X-ray, and chronic left lower extremity radiculopathy that is not marked by severe incomplete paralysis; there was no objective evidence of unfavorable ankylosis or radiculopathy of the right lower extremity.


CONCLUSION OF LAW

A rating in excess of 60 percent for degenerative disc disease, L5-S1, from May 17, 2000 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5286, 5293 (effective prior to September 26, 2003), Code 5293 (effective September 23, 2002), and Codes 5242, 5243 (effective September 26, 2003); 38 C.F.R. § 4.124a , Code 8520 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran content-complying VCAA notice in letters dated in June 2004, October 2004, November 2004, March 2005, and August 2005, which notified the Veteran of the evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  He was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  Notice of the degree of disability assignable was furnished in the statement of the case and numerous supplemental statements of the case.  To the extent that the VCAA notice did not provide adequate notice regarding effective dates, such deficiency is not prejudicial to the Veteran as a higher rating is not warranted and the period covered in this appeal (i.e., from May 17, 2000) is not at issue.  Although the timing of the notice did not comply with the requirement that the notice must precede the adjudication (which was prior to the enactment of the VCAA), the procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated by the April 2007 rating decision and by supplemental statements of the case in April 2007, June 2009, and December 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  Prejudice from a notice omission or error is not alleged.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing, but he declined a hearing (a Decision Review Officer hearing in February 2009 concerned entitlement to a total disability rating based on individual unemployability, which discussed his low back restrictions in part).  The RO has obtained service treatment records, records from the Social Security Administration, VA treatment records (from Ann Arbor, Detroit, and Saginaw), and private records identified by the Veteran (including those from Dr. Schinco, Dr. Copeland, Dr. DiBella, Beaverton Medical Center, and physical therapy records from K. Ayers).  Notably, in the most recent remand of July 2011, the Board directed the RO to obtain complete records of all treatment at Ann Arbor and Saginaw VAMCs since May 2000, as the earliest treatment record on file was dated in April 2006.  This record was supplied by the Veteran's attorney in  July 2006, who indicated additional records were available from the Saginaw VAMC that may be pertinent to the Veteran's claim.  In a June 2006 letter, the attorney stated that the only other evidence to be obtained was from the VA in Saginaw and Ann Arbor, where the Veteran had received treatment during the current year.  When the RO sought additional VA records in compliance with the Board remand, it received records dated no earlier than 2006.  There is no indication that any other VA treatment records that would be pertinent to the Veteran's claim are available.  

The Veteran has submitted numerous private treatment records (including from Great Lakes Pain Consultants, and Drs. Iwanow, Szajenko, Schinco, and Russo) in support of his claim.  He has not specifically identified any additionally available evidence for consideration in his appeal.  

The Veteran was afforded VA examinations to evaluate the service-connected disability and associated impairment in November 2000, October 2001, April 2005, January 2008, and August 2013.  As the examinations contain the Veteran's medical history, findings, and an opinion with rationale supporting the conclusions reached, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the most recent VA examination that shows a material change in the disability warranting another reexamination.  38 C.F.R. § 3.327(a).  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

From May 17, 2000 to the present, the Veteran's degenerative disc disease, L5-S1, is rated 60 percent under 38 C.F.R. § 4.71a, Code 5243 (formerly Code 5293, as in effect prior to September 23, 2002).  During the period considered in his appeal, the regulations pertaining to evaluating disabilities of the spine were revised, effective in September 23, 2002, and again effective September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria, but should an increased rating be warranted under the revised criteria, such award may not be made effective prior to the effective date of the revision.  VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 (2000). 

The record contains both private treatment records and VA records, which include outpatient treatment reports and reports of examinations conducted in November 2000, October 2001, April 2005, January 2008, and August 2013.  Moreover, records from the Social Security Administration have been received, which show that the Veteran was awarded disability benefits in an August 2004 decision, based primarily upon disorders of the back (discogenic and degenerative).  The old and revised criteria are discussed below, as applied to the facts of the case. 

After careful consideration of all the evidence and the old and revised criteria for rating disabilities of the lumbosacral spine, the Board finds that the Veteran's degenerative disc disease, L5-S1, is properly rated as no more than 60 percent disabling from May 17, 2000.  

Criteria in Effect Prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 

Under 38 C.F.R. § 4.71a, Code 5286, complete bony fixation (ankyloses) of the spine in a favorable angle warrants a 60 percent rating; complete bony fixation of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), warrants a 100 percent rating.  

Under 38 C.F.R. § 4.71a, Code 5293, intervertebral disc syndrome that is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disability, and little intermittent relief warrants a maximum 60 percent rating.   

Other applicable criteria, such as ankylosis and limitation of motion of the lumbar spine (Codes 5289 and 5292) and lumbosacral strain (Code 5295) do not provide for ratings above 50 percent.  For example, under Code 5292, for evaluating limitation of motion of the lumbar spine, 10 percent, 20 percent, and 40 percent ratings are assigned for slight, moderate, and severe limitation of motion, respectively.  Under Code 5289, for evaluating ankylosis of the lumbar spine, 40 percent and 50 percent ratings are assigned for favorable and unfavorable ankylosis, respectively.   

Therefore, under the pertinent criteria in effect prior to September 23, 2002, given that the Veteran is currently rated at the maximum rating under Code 5293, he would have to show ankylosis of the spine in an unfavorable angle, with marked deformity, under Code 5286 to substantiate his claim for a rating higher than 60 percent for the period beginning May 17, 2000.  The private and VA records in the file simply do not support that his disability met such criteria.  Range of motion studies on VA examinations in November 2000, October 2001, April 2005, January 2008, and August 2013 all reflect that he has motion in his lower spine, albeit restricted due to pain, to varying degrees.  For example, on August 2013 VA examination, when motion of his lumbosacral spine was shown to be about its most restricted, he had forward flexion to 45 degrees (with painful motion beginning at 30 degrees) and extension to 15 degrees (with painful motion beginning at 5 degrees).  Even at the time of the January 2008 VA examination, when the examiner indicated that there was thoracolumbar spine ankylosis, the examiner further noted that only part of the thoracolumbar spine was ankylosed, and not unfavorably so, and that there was no cervical spine ankylosis.  Yet, on range of motion testing, the same examiner also indicated that there was motion in all planes of the thoracolumbar spine.  Private and VA outpatient treatment records do not show range of motion findings inconsistent with those found on VA examination, or show ankylosis of the entire spine.  

Based on the foregoing, the assignment of a rating in excess of 60 percent under the criteria in effect prior to September 23, 2002 is not warranted.

Criteria Effective September 23, 2002

The criteria for evaluating limitation of motion of the lumbar spine and lumbosacral strain, as in effect prior to September 23, 2002, remained the same, despite other revisions to spine evaluation criteria that became effective on September 23, 2002.  

The criteria for evaluating intervertebral disc syndrome were revised effective September 23, 2002,.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5293. 

Intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a , Code 5293.  

The notes to Code 5293 provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so (see Note 1).  Further, when evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; neurologic disabilities are evaluated separately using evaluation criteria for the most appropriate neurologic diagnosis code or codes (see Note 2). 

Regarding peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Codes 8520-8730.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

As the Veteran is currently rated at the maximum rating under Code 5293 criteria based on total duration of incapacitating episodes, to support his claim for an initial higher rating for degenerative disc disease, L5-S1, under the pertinent criteria in effect beginning September 23, 2002, he would have to show that separate ratings for chronic orthopedic and neurologic manifestations of the condition, when combined, exceed a 60 percent rating.  However, even evaluating his disability under such criteria, the evidence does not support a rating higher than 60 percent.  

Private and VA medical records demonstrate that the orthopedic manifestations of the Veteran's lumbosacral spine consist of pain and limitation of motion.  As noted previously, the Veteran's spine is not ankylosed; therefore, Codes 5286 and 5289 are not applicable given that they require ankylosis to some degree.  However, limitation of motion of the lumbar spine is evident, and therefore Code 5292 is applicable.  Under Code 5292 a maximum 40 percent rating is warranted for severe limitation of motion.  Given the range of motion findings on VA examinations in January 2008 and August 2013, when the lumbosacral spine was limited to less than half of normal range of motion, particularly with consideration of painful motion, the evidence supports a 40 percent rating under Code 5292.  Thus, orthopedic manifestations of the lumbosacral spine would properly be assigned a 40 percent rating.  

Regarding the Veteran's pain localized to the lumbar spine, it is evaluated under chronic orthopedic manifestations; to separately rate low back pain as a neurologic manifestation would violate the rule against pyramiding.  38 C.F.R. § 4.14. 

As for neurological manifestations beyond localized pain, the findings on private and VA evaluations with regard to the lumbosacral spine clearly show the Veteran has left lower extremity radiculopathy.  As previously noted, this has already been separately rated 10 percent under 38 C.F.R. § 4.124a, Code 8520.  Combining the 40 percent rating for orthopedic manifestations with the 10 percent rating for neurological manifestations as shown in the left lower extremity, under 38 C.F.R. § 4.25, would not result in a rating higher than 60 percent (it results in a combined 50 percent rating).  In fact, to warrant a rating in excess of 60 percent for his lumbosacral spine disability, the Veteran would have to show that his neurological manifestations met the criteria for a 50 percent rating; only then would such a rating, when combined with a 40 percent rating for orthopedic manifestations under 38 C.F.R. § 4.25 (see Combined Ratings Table), amount to a combined 70 percent rating for the disability.  In other words, the medical evidence must demonstrate that the neurological manifestations are more severe than the orthopedic manifestations, by meeting the criteria for a 50 percent rating.  The Board finds that the evidence does not show neurological manifestations of such severity.  

As noted the record clearly shows longstanding left lower extremity radiculopathy.  Records from Beaverton Medical Center and Dr. DiBella in 2003 and 2004 indicate diagnoses of a lumbar herniated disc with associated left radiculopathy.  Under 38 C.F.R. § 4.124a, Code 8520, for impairment of the sciatic nerve, mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, moderately severe incomplete paralysis warrants a 40 percent rating, and severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent rating.  However, the record does not indicate neurological symptoms of the lumbosacral spine that equate to a 50 percent rating, as will be discussed.  

Dr. Russo, in his independent medical evaluation in December 2003, diagnosed low back and left leg pain, but in additional to radiating pain on the left he found on neurological testing that there was decreased sensation on the left, without other symptoms of particular note in the lower extremities.  Dr. Szajenko in April 2004 noted complaints of bilateral lower extremity radicular symptoms (left worse than right) with left lower extremity weakness and bilateral lower extremity numbness; however, in subsequent months, he recognized only a radiculopathy on the left as confirmed by EMG in May 2004.  Records from Dr. Copeland in 2004 likewise show persistent left leg symptoms, and in February 2004, the Veteran underwent an L5 hemilaminectomy with discectomy at L4-5 on the left and L5-S1 on the left.  An MRI in April 2005 showed narrowing of the left L5-S1 neural foramen.  An April 2005 VA examination found absent left ankle reflex, without any particular neurological symptoms on the right side.  In another medical evaluation in September 2005, Dr. Russo noted in the diagnosis that there was right buttock pain referred from the lumbosacral spine but no evidence of right-sided lumbosacral radiculopathy.  

A VA neurological consult in April 2006 noted chronic low back pain with left lower extremity sciatica.  In this same report, it was noted that the Veteran had presented with complaints of bowel and bladder incontinence six times over the past two and a half years during episodes of severe back spasms.  This complaint, as well as the complaint of numbness and tingling in both lower extremities, was specifically noted in January 2008 VA neurological, genitourinary, and gastrointestinal examinations.  As a result of examination and testing (EMG), it was noted in the diagnoses that there was insufficient evidence to warrant a diagnosis of paresthesia of the right lower extremity, chronic incontinence of the bladder, or incontinence of the bowel (also known as functional non-retentive fecal soiling).  More recently, on August 2013 VA neurological examination, muscle strength was normal (5/5) in the right lower extremity but slightly impaired (4/5) in the left lower extremity.  Reflexes were normal in the right lower extremity and normal in the left knee but absent at the left ankle.  Sensation was normal in the right lower extremity but decreased at the left lower leg/ankle and foot/toes.  Straight leg raising testing was negative on the right but positive on the left.  The examiner diagnosed L5-S1 sciatic radiculopathy, and commented that the Veteran currently denied any bladder or bowel incontinence.  

In short, neurological deficits as related to the lumbosacral spine are objectively demonstrated to be nearly constant in the left lower extremity but not definitively shown in the right lower extremity.  Even where neurological manifestations in the right lower extremity have been remarked upon, such symptoms are not shown to be constant or nearly so.  The notes to Code 5293 specifically require neurologic signs and symptoms to be present constantly or nearly so, and here that is not the case.  Right lower extremity neurological complaints and findings, when documented, as described above, are clearly not shown to have been persistent or nearly so.  In light of this, the Board finds that only the left lower extremity neurologic manifestations of the degenerative disc disease, L5-S1, are relevant.  As noted in the Introduction, the Veteran's left lower extremity radiculopathy has been rated 10 percent from November 16, 2000, as this is the date when it was definitively established.  In any case, the foregoing discussion of the neurological findings in the record does not show that such deficits are of such severity as to meet criteria for a 50 percent rating.  In other words, there would have to be neurologic impairment manifested as severe incomplete paralysis, with marked muscular atrophy, but the medical evidence, as shown above, clearly does not show that the left lower extremity radiculopathy is severe.  

Based on the foregoing chronic orthopedic manifestations and neurologic manifestations, when combined, the assignment of an initial rating higher than 60 percent would not result under Diagnostic Code 5293.  Accordingly, a rating in excess of 60 percent is not warranted under the revised criteria effective September 23, 2002.

Criteria Effective September 26, 2003

The current criteria, effective September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine. 

Under the criteria for evaluating lumbosacral strain (Code 5237) and degenerative arthritis of the spine (Code 5242), the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The criterion for a 50 percent rating is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Codes 5237, 5242. 

The current criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes, of which the pertinent ones are summarized as follows:  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  In that regard, as previously noted, in rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Codes 8520-8730.  

Effective September 26, 2003, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated a maximum of 60 percent.  As the Veteran is currently evaluated at the maximum allowable rating under this formula of Code 5243, the Board's focus will be on the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  

In applying the current criteria to the facts of the case, the Veteran's lumbosacral spine disability does not equate to unfavorable ankylosis of the entire spine for the next higher rating of 100 percent.  As explained in previous sections, the medical evidence from private and VA health care providers shows that over the years while the range of motion of the Veteran's lumbosacral spine was restricted to varying degrees, it was not entirely ankylosed or fixed in a favorable or unfavorable position.  As noted, the current Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in the rating assigned under the General Rating Formula.  However, even if DeLuca factors are not contemplated in the current evaluation criteria, there is no evidence of limitation of motion, including painful motion, and pain on use or during flare-ups or with repetitive use that more nearly approximates or equates to unfavorable ankylosis of the entire spine (so as to warrant a 100 percent rating0.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA examiners who furnished range of motion findings specifically considered DeLuca factors.  In short, the medical evidence does not show, and the Veteran has not alleged, that his lumbosacral spine - much less his entire spine - is ankylosed, favorably or unfavorably so.   

Further, the associated neurologic objective abnormalities, if evaluated separately, would not afford the Veteran a higher rating.  As earlier explained, neurological manifestations related to the lumbosacral spine are objectively shown in the left lower extremity, which has already been evaluated as 10 percent disabling.  

In sum, the application of the current criteria of the General Rating Formula for Diseases and Injuries of the Spine would not result in an initial rating higher than 60 percent for the period from the effective date of the current criteria in September 2003. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the symptoms and related impairment of function of the Veteran's lumbosacral spine disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provides for higher ratings for more severe symptoms or related symptoms.  For example, the Veteran's principal complaints relative to his lumbosacral spine have been pain, stiffness, and limitation of motion.  The nature and extent of the limitation of motion, pain, stiffness, and any neurological manifestations are incorporated in the schedular criteria for evaluating diseases and disabilities of the spine, in both the old, revised, and current versions of the criteria.  In other words, the Veteran does not experience any symptomatology not already encompassed, contemplated, or covered in the Rating Schedule.  

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

A rating in excess of 60 percent for degenerative disc disease, L5-S1, from May 17, 2000 is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


